PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/229,261
Filing Date: 21 Dec 2018
Appellant(s): XIANG, Yuxiang



__________________
Paul Leicht
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 28 October 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 27 April 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claims 1-3, 5 and 7-16, which are all the pending claims, are rejected under 35 U.S.C. § 101 as being directed to a judicial exception (an abstract idea) without significantly more.

(2) Response to Argument
At the outset, the Examiners would like to point out that this invention does not posit a technical solution to a technical problem.  The specification, pg. 1, lines 9-10, makes it explicitly clear that the “field of the invention” is “identifying causes of loss from unstructured or semi-structured insurance claims data” and attempts to provide, lines 12-13, “a better understanding of accidents in order to lower the incidence of accidents”.  This is, rather than any kind of technical problem, a routine business concern for any provider of insurance whose products insure against any kind of accident.  Further, there is no hint that the claims improve computer functionality or any kind of technology.
The appellant’s substantive arguments begin on pg. 11, where he appears to argue the claims as a group, with claim 1 as representative.  There is no controversy that the claims are directed to statutory categories.  The appellant first argues, Guidance, (cited in the final action) that the Office has not shown that claim 1 recites an abstract idea, but concedes, id., that “independent claim 1 does indeed recite ‘insurance’”, and is specifically directed, pg. 12, to “identifying causes of loss from insurance claims data” of a certain type.  The appellant distinguishes this from Bancorp, but the only distinction is in the specific sub-field of insurance covered by the claims.  However, the appellant nowhere explains why “identifying causes of loss” for an insurer is not supposed to be a fundamental business practice or a commercial or legal interaction, which it is.
The appellant then, pg. 12, argues that the claims “do not recite a mental process” because they “do not contain limitations that can practically be performed in the human mind”.  Just as one example of claim language that can unarguably be practically performed in the human mind, one of the steps is “removing, via the processor, punctuation and numbers from the electronic insurance claims loaded into memory”.  Setting aside momentarily, because it is discussed later in the analysis, the words “via the processor”, “electronic” and “loaded into memory”, the actual step recited is “removing punctuation and numbers from the insurance claims”.  If a human insurance adjuster saw, in a claim, language such as “4. The car was damaged, possibly beyond repair.”, the human, if for some reason she wanted to, could easily and with no difficulty at all mentally ignore the punctuations and numbers, and mentally arrive at “The car was damaged possibly beyond repair”.  The Examiners fail to see how a claim that includes this language does “not contain” limitations that can practically be performed in the human mind.  Other claim steps could be analyzed in similar fashion.
The appellant has, indeed, “amended the features of independent claim 1 to highlight that these features are performed by a processor” on “electronic insurance claims”, but that does nothing more than to emphasize that a generic computer is used to perform the otherwise-abstract process.  MPEP § 2161.01(I) makes it clear that courts do not distinguish, and so Examiners should not distinguish, between mental steps performed entirely in the human mind, mental steps performed with mechanical aids (e.g. pen and paper), and mental steps performed on a generic computer.
The appellant then complains that the office “improperly generalizes” the claims.  First the appellant appears to argue that “tokenizing, via a processor, the electronic insurance claims loaded into memory to separate words in the electronic claims loaded into memory from punctuation”.  As with before, much of this claim language simply invokes a generic computer: “via a processor”, two iterations of “electronic”, and two iterations of “loaded into memory”.  Without this, the remaining language is “tokenizing the insurance claims to separate words in the claims from punctuation”.  “Tokenizing” in the software arts is a term of art, and means roughly what it means in a college English class.  Oxford Languages describes it as to “break (text) into individual linguistic units” such as “terms”.  So to tokenize “break (text) into individual linguistic units” would separate it into “break”, “text”, etc., which is precisely the language the Examiner used to describe it in the final Office action, as the appellant cites: to “mentally separate words”.  Again, but for the generic computer terms, the claim means precisely what the Examiner said it means.
The appellant then turns to prong two of step 2A, asserting, pg. 14, that the “recited features integrate the abstract idea into a practical application”.  The appellant then points to ¶¶ 27-28 of the specification, which seems to suggest that simply the ability to manage large amounts of data (“hundreds of thousands to millions of analyzed records”) somehow improves the functioning of a computer or other technology, but even if this were so, claim 1 does not require analyzing large amounts of data at all, much less hundreds of thousands to millions of records.
The appellant further states that using “a plurality of binary classifiers” improves accuracy, but even if that is so, binary classification is simply a matter of dividing elements of a set into two groups based on a criterion, for example, dividing a list of people into those at least 55 years of age vs. those under age 55, or dividing a list of insurance applicants into those who have made a claim in the last year vs. those who have not, which is within the abstract idea as it can be done mentally and as it is a routine function of businesses in general, and the insurance industry in particular, to classify people into such groups.
The Examiners do not see how improving “how computer systems process and classify electronic insurance claim data” is supposed to be an improvement “to computer technology”, as the appellant asserts, pg. 15, that it is.  At most this is an improvement to the abstract idea itself, to the commercial practice.  The references to improved “processing speed” and “storage efficiency” are unsupported attorney argument, as the specification only discloses that the system works more quickly than “human classification”, [pg. 13] but processing records more quickly than humans could do by hand is in the nature of general-purpose computers and not because of anything in the appellant’s claim, and nothing in the appellant’s originally-filed application makes mention of any sort of efficiency whatever.
The appellant mentions Enfish, but this invention has no meaningful technical similarity to that, in which a basic function of a computer, how data are stored in databases for later retrieval and updating, was improved.  By contrast, in the present claims, no function of any computer, basic or other, is improved or even altered.  Finally, the Examiners must respectfully disagree with the applicant’s contention that the creation and use of a binary classifier – which, again, is simply dividing a set into two subsets according to a rule – is “indivisibly rooted in the computer functionality”.  It is not, as a human can mentally look at a group of items and divide them into two classes, as with the examples given above.  Finally, an “increase in classifier accuracy” is simply an improvement to the abstract idea itself, that of being able to divide people or things into groups, and is in no way technical in nature.
The appellant then moves on to step 2B, pg. 16, and simply recites claim passages verbatim and says that they provide “additional elements that are not well-understood, routine and conventional in the field”.  However, the additional elements are those that are beyond the abstract idea, and the only additional element in any of the recited claim language is “the processor” and that the data are “electronic”.  The various algorithms (random forest algorithm, stochastic gradient descent algorithm, etc.) are simply more specific ways of dividing a group of objects into two subgroups, which is, as discussed above, within the abstract idea itself.  The “processor” and use of “electronic” data require nothing more than a generic computer, and as the Supreme Court said in Alice, and the Federal Circuit repeatedly and consistently thereafter, the use of a generic computer is not per se enough to confer patentability on an otherwise-unpatentable abstract idea.
The appellant finally argues that the “Office has failed to properly respond to the accuracy improvement”, but again, this is an improvement within the abstract idea itself, and is not an improvement to a computer or other technology.
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/SCOTT C ANDERSON/Primary Examiner, Art Unit 3694                                                                                                                                                                                                        
Conferees:
/BENNETT M SIGMOND/Supervisory Patent Examiner, Art Unit 3694                                                                                                                                                                                                        
/Vincent Millin/
Appeal Practice Specialist
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.